Houghton, J.:
The complaint alleges that the plaintiffs assignors furnished to defendant’s wife and infant child certain necessary wearing apparel, and advanced to them moneys for certain necessary expenses.
The complaint is framed in a twofold aspect, the one being that the defendant failed to provide for his wife and child such necessary wearing apparel and moneys, and the other that defendant author-. ized the furnishing of such apparel and the advancement of such moneys to them. It fails to state, however, the value of the apparel or the amount of money advanced. These are fatal defects and the demurrer interposed by defendant on the ground that the complaint did not state facts sufficient to constitute a cause of action was improperly overruled.
In an action for goods sold and delivered the complaint must allege the agreed price or the value of the goods. (Sampson v. Grand Rapids School Co., 55 App. Div. 163.) In Such an action the one or the other must be proved, and, hence, must be alleged. Money is presumed to be of its face value, and, therefore, only the amount- advanced need be stated. An allegation that a certain sum remains due is an allegation of a conclusion of law only and not of a-.fact. (Tate v. American Woolen Co., 114 App. Div. 106.) The complaint was, therefore, open to the demurrer that it failed to state facts sufficient to constitute a cause of action.
It is urged that at' least a cause of action is stated for a, fur coat furnished to the child and for which the defendant agreed to pay. Neither the agreed price nor the value of this article is alleged, and hence the allegation is open to the same criticism as the body of the complaint.'
The allegation that an itemized account was furnished to defends ant and that he made partial payments thereon does not cure the ■ defect. The complaint is not framed upon an account stated and *509the respondent by his brief expressly disclaims that such is his form of action.
The interlocutory judgment overruling the demurrer must be reversed, with costs, and the demurrer sustained, with costs, with leave to the plaintiff to amend his complaint upon payment of the costs of this court and of the court below.
Patterson, P.. J., Ingraham, Clarke and Scott, JJ., concurred.
Judgment reversed., with costs, and demurrer sustained, with costs, with leave to plaintiff t.o amend on payment of costs.